Citation Nr: 0518876	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  99-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for residuals of a 
laminectomy, evaluated as 20 percent disabling prior to March 
8, 1999, and 60 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from May 1943 to February 
1949, and from March 1949 to May 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In connection with his appeal the veteran and his spouse 
testified at a hearing before the undersigned in July 1999; a 
transcript of that hearing is associated with the claims 
files. 

When the case was before the Board in July 2000 and June 
2003, it was remanded to the RO for further development.  By 
rating decision dated in March 2005, the veteran was awarded 
a 60 percent rating for his service-connected back 
disability, effective March 8, 1999.  Thereafter, the veteran 
continued his appeal. 

The Board has granted the veteran's motion to advance his 
case on the Board's docket.


FINDINGS OF FACT

1.  Prior to March 8, 1999, the veteran's service-connected 
back disability was manifested by not more than moderate 
limitation of motion without significant pain; neither 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, nor abnormal mobility on forced motion was 
present.

2.  Since March 8, 1999, the veteran's service-connected back 
disability has been manifested by severe limitation of motion 
and no more than moderate incomplete paralysis of the sciatic 
nerve; the veteran's spine is not ankylosed and the 
disability is not productive of incapacitating episodes of at 
least six weeks for any year pertinent to this claim. 


CONCLUSIONS OF LAW

1.  For the period prior to March 8, 1999, the criteria for 
an evaluation higher than 20 percent for the veteran's 
service-connected back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45 (2004). 

2.  For the period since March 8, 1999, the criteria for an 
evaluation higher than 60 percent for the veteran's service-
connected back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
veteran's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in March 2004.  He was given ample time to 
respond.  In this case, there is no indication or reason to 
believe that the RO's decision would have been different had 
the claim not been adjudicated before the notice required by 
the VCAA and the implementing regulations was provided.  
Therefore, the Board believes that the claim was properly 
processed following compliance with the notice requirements 
of the VCAA and the implementing regulations and that any 
procedural error by the RO was not prejudicial to the 
veteran.

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  In 
addition, an appropriate VA medical opinion has been 
obtained.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the claim. 

Factual Background

Historically, the Board notes that the veteran was awarded 
service connection for residuals of a laminectomy by rating 
decision dated in October 1971.

In January 1998, the veteran submitted a claim for an 
increased (greater than 10 percent) rating.

An April 1998 VA examination report notes that the veteran 
injured his back during his military service when lifting 
coal out of a truck.  He underwent surgery in 1949.  
Currently, the veteran complained of stiffness in his lower 
back, which made it difficult to get up and down.  There was 
no pain associated with the stiffness.  The veteran denied 
radiation of the stiffness.  He stated that nothing he did 
aggravated his back and nothing relieved his discomfort.  
Examination of the lower back revealed no indication of 
weakness, spasm, or lack of endurance.  No muscle atrophy was 
noted.  Range of motion was to 40 degrees of flexion (active 
flexion was possible to 50 degrees and pain was noted on 
passive flexion between 40 and 50 degrees) and to 30 degrees 
of extension.  Left and right lateral bending was possible to 
40 degrees, both actively and passively.  Motor examination 
revealed 5+/5+ motor power bilaterally.  Sensory examination 
was normal to pinprick and deep touch.  Straight leg raises 
were negative bilaterally.  Ankle jerk was 2+ bilaterally.  
X-rays revealed degenerative changes at L5-S1 and L2-3 with 
spurring present.  The diagnoses included status post lumbar 
laminectomy and lumbar spondylosis.  The examiner noted that 
there were no signs of lumbar radiculopathy.  

By rating decision dated in June 1998, the RO granted a 20 
percent rating for residuals of a laminectomy, effective 
January 1998.

A March 8, 1999, treatment record from Eugene P. Libby, D.O., 
notes that the veteran was seen with complaints of low back 
pain with accompanying pain in the buttocks and right lower 
extremity.  The veteran reported that he had been having a 
small amount of benefit from physical therapy; however, his 
pain still persisted.  He also reported that walking for any 
length of time caused his legs to become achy and weak.  
Examination revealed range of motion from 10 degrees of 
extension to flexion with the fingertips just above the 
ankles; these movements caused pain in the right lower 
extremity.  Straight leg raising revealed posterior calf pain 
in the right lower extremity.  Dr. Libby opined that the 
veteran's lower extremity symptomatology was secondary to his 
lumbar spinal disease.  It was recommended that the veteran 
see a spinal specialist. 

The veteran testified during a July 1999 travel Board hearing 
that he had back pain with radiation to the lower 
extremities.  Prolonged sitting or standing aggravated this 
pain.  He indicated that when he did the exercises that had 
been prescribed for him, he had fairly good range of motion 
in his back.  

An October 2000 treatment record from Dr. Libby notes that 
the veteran was seen with various complaints, including 
shoulder, knee and back pain.  The veteran reported that he 
liked to hike, chop wood and perform outdoor home activities; 
however, he was becoming very limited in the things he was 
able to do.  Examination of the lumbar spine revealed 
extension to 10 degrees and flexion to the point where the 
veteran's fingertips touched his ankles.  The veteran 
complained of low back pain with the extremes of 
hyperextension and lumbar flexion.  He also complained of 
shooting pain from his back down his right leg, especially 
with prolonged walking or positional changes.  In addition, 
the veteran reported early onset pain in the left buttock.  
Straight leg raising revealed buttock and posterior thigh 
pain. 

In a March 2002 letter, Dr. Libby reported an increase in the 
veteran's low back pain and the radicular symptoms in the 
right lower extremity.  

A June 2002 VA outpatient treatment record notes the 
veteran's complaints of severe low back pain.

A September 2002 VA examination report notes the veteran's 
complaints of constant low back pain that worsened with 
sitting or standing for 15 minutes or lifting more than 40 
pounds.  The veteran reported normal but painful range of 
motion.  He reported that he had control of his bowels and 
bladder.  He denied using a brace, corset, or cane.  Upon 
examination, the veteran had a normal but wide-based gait.  
He walked on his heels and toes without muscle weakness.  No 
muscle spasm or tenderness was noted about the thoracic 
spine, lumbar spine, or buttocks.  Flexion was possible to 80 
degrees; lateral bending was possible to 20 degrees 
bilaterally, and extension was possible to 10 degrees.  He 
complained of pain on the extremes of these ranges of motion.  
Rotation was possible to 30 degrees bilaterally with no pain.  
Deep tendon reflexes and straight leg raises were within 
normal limits.  No muscle spasm was noted; no deformities 
were noted.  There were no neurological abnormalities.  X-
rays revealed osteoarthritis at L5-S1.  

Private treatment records from Drs. Steven V. Kozmary dated 
in 2002 note the veteran's ongoing complaints of back pain 
with radiation to the lower extremities and muscle spasms.  
The pain was aggravated with standing, twisting, sitting, 
bending, walking and running.  The veteran indicated that he 
stopped housework, exercise, work and sports because of his 
back pain.  MRI revealed multilevel degenerative disc disease 
with degenerative facet joint disease.  In July 2002, the 
veteran underwent a selective nerve root block of the lumbar 
spine with success.  In December 2002, the veteran underwent 
a dual-lead spinal cord stimulator trial.  

Private treatment records from Dr. Jaswinder S. Grover dated 
from 2002 to 2003 note the veteran's ongoing treatment for 
low back pain with radiation to the right buttock and right 
leg.  It was noted that the veteran had not improved with 
physical therapy or steroid injections.  In December 2002, 
the veteran underwent a trial of dorsal column stimulation 
which was greatly effective in relieving the symptoms in his 
right leg.  The veteran underwent an implantation of a dorsal 
spine stimulator in February 2003.  In April 2003, it was 
noted that the veteran was doing well; he was pleased with 
the outcome of dorsal spine stimulation.

An April 2004 treatment record from Dr. Grover notes that the 
veteran was doing well with the dorsal column stimulator, 
although he reported having some mechanical back discomfort.  
X-rays revealed degenerative arthrosis with spondylosis at 
L5-S1.  Dr. Grover stated that the veteran was not physically 
capable of performing any active work.

An August 2004 VA examination report notes the veteran's 
complaints of constant, aching low back pain with radicular 
pain to the right lower extremity and some numbness over the 
left calf.  The veteran reported that this pain was 
aggravated by: sitting in a car for more than one hour; 
sitting in a low chair for five minutes; standing for 30 
minutes; any pushing or pulling; forward bending at the 
waist; lifting more than 10 pounds; and walking more than one 
block.  The veteran reported that a spinal cord stimulator 
had helped his radicular pain, but did little to relieve his 
back pain.  The veteran wore a back brace during his waking 
hours and used a cane to ambulate.  He had full control of 
his bowels and bladder.  The veteran reported that his back 
disability was "stable" and there had been no flare-ups.  
In addition, the veteran reported that there had been a 
marked decrease in his activity level over the past two 
years.  For example, he was no longer able to chop wood, use 
a vacuum cleaner, or drive.  He required assistance in 
putting on shoes and socks.  He was able, however, to use 
bathroom and toilet without assistance. 

Upon examination, the veteran had a slow, wide-based gait.  
He used a cane principally for balance.  He was unable to 
walk on his heels and toes due to increased back pain and a 
feeling of weakness and instability in his legs.  The veteran 
required assistance to sit up on the examining table.  
Examination of the spine revealed a loss of the lumbar 
lordosis.  Range of motion was from 40 degrees of forward 
flexion to 5 degrees of extension.  Lateral bending was to 10 
degrees bilaterally and rotation was to 10 degrees 
bilaterally.  The veteran had pain with all movements.  
Repetitive range of motion was not able to be tested because 
of the level of pain in the veteran's back.  Moderate 
tenderness was noted over the mid-thoracic and lower lumbar 
spine.  There was moderate spasm in the paraspinous muscles 
of the lower lumbar spine but not in the thoracic spine.  No 
tenderness was noted over the buttocks.  Deep tendon reflexes 
were absent in the sitting position.  Straight leg raising 
was negative bilaterally.  Weakness measuring 4.5/5 was noted 
in the left ankle dorsiflexors.  Sensation was normal in the 
leg bilaterally.  The examiner noted that the veteran had 
progressively increasing back pain and progressively 
decreasing activity levels.  He opined that the veteran's 
"weakness above the left ankle along with his unsteadiness 
in his legs is due to his low back pain and spinal stenosis 
condition."  He added:

The generalized diminished reflexes in 
the lower extremities along with the 
weakness in the left leg, most notable at 
the left thigh, and left ankle is due to 
his lumbar spine condition consisting of 
spinal stenosis along with the L5-S1 
markedly narrowed disc space.  His 
painful limited spine motion is due to a 
spinal stenosis and the posterior 
articular facet arthritis in the lower 
lumbar spine.  All of his lumbar spine 
conditions including the spinal stenosis, 
the narrowing of the L5-S1 level, the 
posterior articular facet arthritis, and 
the bulging disc of the lumbar spine are 
either caused by or markedly contributed 
by the L5-S1 lumbar spine surgery that 
occurred during the course of [the 
veteran's] military service.

By rating decision dated in March 2005, the veteran was 
awarded a 60 percent rating for his service-connected back 
disability, effective March 8, 1999.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

The veteran's low back disability was evaluated as 20 percent 
disabling prior to March 8, 1999, and has been evaluated as 
60 percent disabling from that date.

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
residuals of fractured vertebra, without cord involvement, 
and with an abnormal mobility requiring a neck brace warrants 
a 60 percent rating.  For instances of demonstrable deformity 
of a vertebral body, an additional 10 percent rating is 
warranted.  Residuals of a fractured vertebra with cord 
involvement, requiring long leg braces, or being bedridden, 
warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle with marked deformity and ankylosis of 
major joints or without other joint involvement warrants a 
100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

The Period Prior to March 8, 1999

For the period prior to March 8, 1999, the medical evidence 
demonstrates that the veteran exhibited complaints of low 
back stiffness; however, there was no evidence of listing of 
the spine, positive Goldthwaite's sign, marked limitation of 
forward bending or loss of lateral motion.  VA examination in 
April 1988 revealed no indication of pain or weakness.  The 
Board finds, therefore, that the criteria for a rating higher 
than 20 percent under Code 5295 (2002) are not met.

In addition, the Board finds the veteran did not demonstrate 
limitation of motion that more nearly approximates severe 
than moderate.  The VA examination in April 1998 revealed 
pain-free forward flexion to 40 degrees, extension to 30 
degrees and lateral flexion to 40 degrees.  There was no 
weakness or lack of endurance.  Accordingly, a higher rating 
is not warranted under Code 5292 or 5289 for a(2002).

Furthermore, April 1998 VA examination revealed no sign of 
radiculopathy or spasm.  Moreover, there was no evidence of 
the persistent symptoms that would be required for a finding 
of pronounced disability.  Therefore, there is no basis for a 
rating higher than 20 percent under Code 5293 (2002).

Furthermore, from a functional point of view, the Board notes 
that significantly disabling pain due to the service-
connected low back disability was not been objectively 
verified upon examination.  In fact, an April 1998 VA 
examination report notes that the veteran denied low back 
pain.  Therefore, the evidence for the period prior to March 
8, 1999, is negative for any objective showing of significant 
increased functional impairment, including functional 
impairment due to reports of pain, other than that 
contemplated by the current rating.  Even at its worst, the 
veteran's low back disability did not warrant a rating higher 
than 20 percent.

In addition, during the period prior to March 8, 1999, there 
was no objective evidence of neuropathy involving either 
lower extremity.  Therefore, a separate rating under 
Diagnostic Code 8520 is not warranted during this period.

The Period Beginning March 8, 1999

In the case at hand, the veteran is already rated at the 
maximum assignable evaluation of 60 percent under Diagnostic 
Code 5293 for intervertebral disc syndrome under the rating 
criteria effective prior to September 2002.  The only higher 
rating that could be assigned is a 100 percent under Codes 
5285, 5286, but a higher evaluation clearly is not warranted 
under either of these codes because the veteran does not have 
ankylosis of the spine or residuals of a fractured vertebrae 
with cord involvement, necessitating the use of leg braces or 
resulting in bedridden status.  

Furthermore, the VA General Counsel has held that Diagnostic 
Code 5293, intervertebral disc syndrome, involves loss of 
range of motion and that consideration of 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-
97).  In addition, the Court has held that where evaluation 
is based on limitation of motion the question of whether pain 
and functional loss are additionally disabling must be 
considered, however, the Court has held that such 
consideration is not required when the current rating is the 
maximum disability rating for limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the 
veteran's 60 percent rating under Diagnostic Code 5293 (2002) 
exceeds the maximum rating for limitation of motion of the 
lumbar spine.  Accordingly, consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is not warranted in this 
case. 

The Board has also considered whether it would be to the 
veteran's advantage to separately rate the orthopedic and 
neurological manifestations of the disability.

With respect to the orthopedic impairment, the record shows 
that the veteran has severe limitation of motion of the 
lumbar spine.  Specifically, a September 2002 VA examination 
report notes that range of motion was from 10 degrees of 
flexion to 80 degrees of extension, with pain on the extremes 
of these ranges.  An August 2004 VA examination report notes 
that range of motion was from 5 degrees of extension to 40 
degrees of flexion, with pain on all movements.  These 
findings warrant the maximum rating of 40 percent under 
Diagnostic Code 5292. 

In terms of the neurological manifestations, the veteran has 
been found on VA examination in September 2002 to have no 
neurologic abnormalities.  On VA examination in August 2004, 
the veteran was found to have diminished reflexes in the 
lower extremities and weakness in the left ankle.  Straight 
leg raising test was negative and there was no sensory 
deficit noted.  The veteran reported that a dorsal spine 
stimulator had relieved some of his neurological symptoms.  
The most appropriate neurologic code under which to evaluate 
the veteran's neurological deficits is Diagnostic Code 8520, 
for impairment of the sciatic nerve.  In view of the absence 
of any sensory or motor impairment in the right lower 
extremity, a compensable evaluation would not be warranted 
for the right lower extremity.  The Board observes that the 
medical evidence shows no more than moderate incomplete 
paralysis of the sciatic nerve and as such, a rating in 
excess of 20 percent is not warranted under Code 8520.  The 
40 percent and 20 percent ratings combine to 50 percent (when 
converted and adjusted to the nearest number divisible by 
10).  See 38 C.F.R. § 4.25 (2004).  Thus, it would not be to 
the veteran's advantage to separately rate the components of 
the disability.  

With respect to Diagnostic Code 5243, which became effective 
September 2003, the Board notes that there is no evidence 
that the veteran suffers from either unfavorable or favorable 
ankylosis of any of the spinal segments.  (See Note 5 of 
Diagnostic Code 5243, effective September 2003).  As noted 
above, the veteran on VA examinations in September 2002 and 
August 2004 demonstrated forward flexion of 80 degrees and 40 
degrees, albeit with pain.  These findings warrant no more 
than a 40 percent rating under Diagnostic Code 5243.  Again, 
it would not be to the veteran's advantage to separately rate 
the components of the disability.

Moreover, the medical evidence shows that the disability is 
not productive of incapacitating episodes (as defined above) 
having a total duration of at least 6 weeks during a 12 
month-month period pertinent to this claim so as to warrant 
an increased rating under either Diagnostic Code 5293 
(effective September 23, 2002) or Diagnostic Code 5243 
(effective September 26, 2003).

Accordingly, the Board must conclude that the veteran's low 
back disability has been appropriately rated throughout the 
period of this claim.  The Board has considered the 
evidentiary equipoise rule in reaching this decision but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim for an 
increased rating.

Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability, and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluations.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to an increased rating for residuals of a 
laminectomy is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


